 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    LAWRENCE DARREN MOLDER,
                                                     NO: 2:18-CV-0257-TOR
 8                                Plaintiff,
                                                     ORDER GRANTING BNSF’S
 9          v.                                       MOTION FOR PROTECTIVE ORDER

10    BNSF RAILWAY COMPANY, a
      Delaware corporation,
11                          Defendant.

12         BEFORE THE COURT is Defendant BNSF Railway Company’s Motion for

13   Protective Order (ECF No. 30). The Motion was submitted for consideration

14   without oral argument. The Court has reviewed the files and the record, and is

15   fully informed. For good cause shown, the motion will be granted.

16   ACCORDINGLY, IT IS ORDERED:

17      1. Defendant BNSF Railway Company’s Motion for Protective Order (ECF

18         No. 30) is GRANTED. Pending any further Order of the Court:

19               a. Documents marked as Confidential (“Confidential Documents”),
                    including but not limited to BNSF employees’ personal performance
20                  review evaluations and scorecards, shall only be available to counsel
                    of record, that counsel’s support staff, and to the parties’ retained


     ORDER GRANTING BNSF’S MOTION FOR PROTECTIVE ORDER ~ 1
 1                expert witnesses and consultants. Counsel providing the materials to
                  a retained expert witness or a consultant shall provide the expert with
 2                a copy of this Court’s order.
             b.   Confidential documents will not be disclosed, nor are their contents
 3                permitted to be publicly disseminated.
             c.   Confidential Documents shall be filed under seal.
 4           d.   All information contained in Confidential Documents shall be used
                  solely in connection with this litigation and for no other purpose.
 5           e.   At the conclusion of this action, Confidential Documents, including
                  copies or reproductions thereof, shall be returned to BNSF within 30
 6                days.
             f.   BNSF employees’ Confidential Documents may be used in
 7                depositions in this case, but shall not be marked as an exhibit to,
                  depicted by video in, or otherwise copied as part of, depositions in this
 8                case.

 9     2. The District Court Clerk is directed to enter this Order and provide copies to

10        counsel.

11        DATED July 15, 2019.

12

13
                                     THOMAS O. RICE
14                            Chief United States District Judge

15

16

17

18

19

20



     ORDER GRANTING BNSF’S MOTION FOR PROTECTIVE ORDER ~ 2
